 Case 2:21-mc-00011-JDL Document 9 Filed 08/31/21 Page 1 of 4                     PageID #: 21




                                United States District Court
                                        District of Maine
In Re:                       )
                             )
COURT OPERATIONS UNDER       )
THE EXIGENT CIRCUMSTANCES )
CREATED BY THE COVID-19      )                       GENERAL ORDER 2021-6
CORONAVIRUS & RELATED        )                       (Amended August 3, 2021)
PANDEMIC PRECAUTIONS:        )                       (Amended August 31, 2021)
THE USE OF FACE COVERINGS    )
OR MASKS IN COURT FACILITIES )


         GENERAL ORDER REGARDING MASKS, COURTHOUSE ENTRY,
               AND PHYSICAL DISTANCING REQUIREMENTS

       This General Order is issued in response to the COVID-19 pandemic in
accordance with the Pandemic/Infectious Disease Plan for the United States District
Court for the District of Maine (March 2020). The Court adopts and incorporates the
findings made in its previous General Orders as to the threat to public health and
safety presented by the COVID-19 pandemic. In addition, the Court has considered
the community transmission rate and spread of the COVID-19 virus in Maine, 1
particularly the Delta variant of the virus, as well as advances made in public
vaccinations and the most recent guidance issued by the Centers for Disease Control
and Prevention (CDC) and the Administrative Office of the Courts.

         Accordingly, to protect public health and safety, it is hereby ORDERED:

     1. Applicability. The following requirements apply to the Edward T. Gignoux
        Courthouse in Portland, the U.S. Probation and Pretrial Services Offices in
        Bangor and Portland, the United States Bankruptcy Court in Portland, and
        the third floor of the Margaret Chase Smith Federal Building in Bangor.

     2. Physical Distancing. Six-foot physical distancing requirements remain in
        effect for all persons, whether vaccinated or unvaccinated, in the Courthouse
        or any court-occupied spaces, unless otherwise directed by a Judge. Minor
        children are not required to stay apart from an accompanying adult.

 1 See Ctrs. for Disease Control & Prevention, United States COVID-19 Cases, Deaths, and Laboratory
Testing (NAATs) by State, Territory, and Jurisdiction, https://covid.cdc.gov/covid-data-
tracker/#cases_casesper100klast7days.

                                                1
Case 2:21-mc-00011-JDL Document 9 Filed 08/31/21 Page 2 of 4        PageID #: 22




 3. Mask Requirements.

       a. All persons seeking entry to the Courthouse and court-occupied spaces
          must wear a face covering or mask. Signage will be posted at the
          entrance to the Courthouse or court-occupied space informing the public
          that all individuals must wear masks regardless of vaccination status.

       b. Face coverings and masks must be worn in all publicly accessible areas
          of the Courthouses and court-occupied spaces, including court security
          screening entrances, hallways, courtrooms, conference rooms, and
          elevators, unless otherwise directed by a Judge. If the wearer is a court
          employee who is vaccinated and who is alone in a private office, cubicle,
          or workspace where at least six feet of physical distance from other
          persons can be maintained, the wearer may temporarily remove the
          mask.

       c. The Court will provide masks to its employees and those visitors who do
          not have a mask.

       d. Face coverings and masks are not required for children under age 2,
          anyone who has trouble breathing or related medical conditions, or
          anyone who is unable to remove the mask without assistance. A person
          who cannot wear a face covering or mask because of a medical condition
          is not required to produce medical documentation of the condition,
          except that the Court may require such documentation from an
          employee in accordance with state and federal law.

 4. Entry Restrictions. Regardless of vaccination status, an individual may not
    enter the Courthouse or court-occupied spaces if that individual:

       a. Is unwilling to comply with the requirements of this Order;

       b. Has COVID-19 or has been told to presume that the individual has
          COVID-19 by a health professional within the last 14 days; or

       c. Is experiencing any of the symptoms of COVID-19 or has been in close
          contact with a person with COVID-19 within the last 14 days.


                                       2
 Case 2:21-mc-00011-JDL Document 9 Filed 08/31/21 Page 3 of 4            PageID #: 23




      If you are scheduled or required to appear and you are unable to appear
because of the restrictions in this Order, you are directed to contact the appropriate
person listed in the Points of Contact in Appendix A of this Order.

   5. Points of Contact. Members of the public who have questions about the entry
      requirements or other provisions of this Order are encouraged to contact the
      points of contact listed in Appendix A to this Order.

   6. Effectiveness; Termination. This General Order supersedes General
      Orders 2020-7 and 2020-13, as well as the Court’s Plan for Resuming Trials
      (Apr. 13, 2021) and Protocols Concerning In-Person Court Proceedings During
      COVID-19 Pandemic (Apr. 20, 2021). This General Order takes effect at 5:00
      p.m. on August 31, 2021 and shall remain in effect until further Order of the
      Court.


SO ORDERED.


      Dated: August 31, 2021


                                                       /s/ Jon D. Levy
                                                 CHIEF U.S. DISTRICT JUDGE


Note Regarding August 3, 2021, Amendment:

General Order 2021-6, originally entered on June 28, 2021, is amended effective
August 3, 2021, to align the Court’s mask requirements with updated CDC guidance
regarding mask-wearing in areas with substantial or high community transmission
rates.

Note Regarding August 31, 2021, Amendment:

General Order 2021-6, as amended on August 3, 2021, is amended effective August
31, 2021, to require all persons, regardless of vaccination status, to wear masks in all
publicly accessible areas of the Courthouse and court-occupied spaces.




                                           3
Case 2:21-mc-00011-JDL Document 9 Filed 08/31/21 Page 4 of 4         PageID #: 24




                       Appendix A – Points of Contact

 •   If you are represented by an attorney, contact your attorney.

 •   If you are represented by the Federal Public Defender:
         o Portland: (207) 553-7070
         o Bangor: (207) 992-4111

 •   Anyone having business with the U.S. Attorney’s Office:
       o Portland: (207) 780-3257
       o Bangor: (207) 945-0373

 •   Anyone having business with the U.S. Marshals Service:
       o Portland: (207) 780-3355
       o Bangor: (207) 945-0416

 •   If you are scheduled to meet with a U.S. Probation or Pretrial Services
     Officer:
         o Portland: (207) 780-3358
         o Bangor: (207) 945-0369

 •   If you are a juror, or if you have any other business with the District Court,
     an attorney, or a pro se party, please contact the Clerk’s Office:
         o Portland: (207) 780-3356
         o Bangor: (207) 945-0575

 •   If you have business with the U.S. Bankruptcy Court, please contact the
     U.S. Bankruptcy Court Clerk’s Office:
         o Portland: (207) 780-3482
         o Bangor: (207) 945-0348




                                        4
